DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 25, 2020 was filed on the mailing date of the Application on March 25, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on March 25, 2020.  These drawings are accepted by the Office.

Response to Amendment
Amendments filed March 22, 2021 are in compliance with 37 CFR 1.121 and have been fully considered. Amendments to the claims are entered. No new matter entered

Response to Arguments
Applicant’s arguments, see Remarks pages 5-7, filed March 22, 2021, with respect to claims 1-3 and 8 rejection under 35 U.S.C. § 102(a)(1) as being anticipated by Lin et al. (U.S. Patent Application Publication 2017/0276770A1, hereinafter "Lin") have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. § 102(a)(1) of claims 1-3 and 8 has been withdrawn. 

Applicant’s arguments, see Remarks pages 7-8, filed March 22, 2021, with respect to claims 4-6 rejection under 35 U.S.C. § 103 as being unpatentable over Lin in view of Fang (US Patent 10771124B2, hereinafter "Fang") and claim 7 as being unpatentable over Lin in view of Fang and further in view of Maher et al. (US Patent 10866306B2, hereinafter "Maher") have been fully considered and are persuasive in view of the amendments.  The rejection under 35 U.S.C. § 103 of claims 4-7 has been withdrawn.
 
Applicant’s arguments, see Remarks pages 8-9, filed March 22, 2021, with respect to the Examiner’s art cited but not relied upon-Iwasa (U.S. Patent Application Publication 2019/0293753A1, hereinafter "Iwasa")  have been fully considered and are persuasive.  The consideration of Iwasa for the claims rejection as amended has been withdrawn. 

Allowable Subject Matter
Claims 1-12 allowed.
The following is an examiner’s statement of reasons for allowance:   	
Regarding independent claim 1 as amended, none of the prior art of record discloses in combination “a radar”, particularly characterized by the features of “a transmitter antenna unit that includes multiple transmitter antennas arranged at first horizontal distances and first vertical distances from each other; 
a receiver antenna unit that includes multiple receiver antennas arranged at second horizontal distances and second vertical distances from each other; 
a transceiver that transmits transmission signals through the transmitter antenna unit and receives return signals reflected from a target object trough the receiver antenna unit; and 
a processing unit that derives information about the target object by processing the received return signals, 
wherein each of the multiple transmitter antennas is spaced away from an adjacent transmitter antenna by one of the first horizontal distances in a same horizontal direction and is spaced away from the adjacent transmitter antenna by one of the first vertical distances in a first vertical direction; and 
wherein each of the multiple receiver antennas is spaced away from an adjacent receiver antenna by one of the second horizontal distances in the horizontal direction and is spaced away from the adjacent receiver antenna by one of the second vertical distances in a second vertical direction opposite to the first vertical direction”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features but fails at least to disclose “each of the multiple transmitter antennas is spaced away from an adjacent transmitter antenna by one of the first horizontal distances in a same horizontal direction and is spaced away from the adjacent transmitter antenna by one of the first vertical distances in a first vertical direction; and
each of the multiple receiver antennas is spaced away from an adjacent receiver antenna by one of the second horizontal distances in the horizontal direction and is spaced away from the adjacent receiver antenna by one of the second vertical distances in a second vertical direction opposite to the first vertical direction”.

In that the dependent claims 2-7, 9 and 11 depend ultimately from allowable, independent claim 1, these dependent claims 2-7, 9 and 11 are allowable for, at least, the reasons for which independent claim 1 is allowable.

Regarding independent claim 8 as amended, none of the prior art of record discloses in combination “An antenna built in a radar”, particularly characterized by the features of “a transmitter antenna unit that includes multiple transmitter antennas arranged at first horizontal distances and first vertical distances from each other; and 
a receiver antenna unit that includes multiple receiver antennas arranged at second horizontal distances and second vertical distances from each other, 
wherein each of the multiple transmitter antennas is spaced away from an adjacent transmitter antenna by one of the first horizontal distances in a same horizontal direction and is spaced away from an adjacent transmitter antenna by one of the first vertical distances in a first vertical direction; and 
wherein each of the multiple receiver antennas is spaced away from an adjacent receiver antenna by one of the second horizontal distances in the horizontal direction and is spaced away from the adjacent receiver antenna by one of the second vertical distances in a second vertical direction opposite to the first vertical direction”, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art. The closest Art on the record discloses some of the claimed features but fails at least to disclose “each of the multiple transmitter antennas is spaced away from an adjacent transmitter antenna by one of the first horizontal distances in a same horizontal direction and is spaced away from an adjacent transmitter antenna by one of the first vertical distances in a first vertical direction; and 
each of the multiple receiver antennas is spaced away from an adjacent receiver antenna by one of the second horizontal distances in the horizontal direction and is spaced away from the adjacent receiver antenna by one of the second vertical distances in a second vertical direction opposite to the first vertical direction”.

In that the dependent claims 10 and 12 depend ultimately from allowable, independent claim 8, these dependent claims 10 and 12 are allowable for, at least, the reasons for which independent claim 8 is allowable.

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Turbiner et al. (U.S. Patent 10746849B2) teaches a beam-forming reconfigurable correlator (pulse compression receiver) based on multi-gigabit serial transceivers (SERDES);
Natsume (U.S. Patent 10230176B2) teaches a radar apparatus with antenna arrays;
Shinoda et al. (U.S. Patent 8009082B2) teaches a mobile radar and planar antenna;
Iwasa et al. (U.S. Patent Application Publication 2019/0285738A1) teaches a radar device wherein one of a transmitting array antenna and a receiving array antenna includes a first antenna group and a second antenna group;
Alland et al. (U.S. Patent 9869762B1) teaches a virtual radar configuration for 2D array;
Law  (U.S. Patent Application Publication 2002/0109630A1) teaches a hexagonal-annulus phased array antenna for radar wind profiling on moving platforms;
Liu et al. (U.S. Patent Application Publication 2015/0229032A1) teaches a reflective array surface and reflective array antenna;
Baik Jung Woo (Korean Patent Application Publication KR101527771B1) teaches a method for area detection scanning of FMCW(frequency-modulated continuous wave) radar for area detection scanning and FMCW radar for area detection scanning;
Baik Jung Woo (Korean Patent Application Publication KR20170082838A) teaches an array antenna and radar detector including the same;
Shin Dong Hun (Korean Patent Application Publication KR20190058072A) teaches a radar device for a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/           Supervisory Patent Examiner, Art Unit 3648